DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 18, 2022 have been reviewed and considered.  Claims 1-5, 8-11, 15-19, and 22-26 are pending in which claims 4 and 9-11 are withdrawn; claims 1-3, 5, 8, and 15 have been amended while claims 6-7, 12-14, 20-21, and 27-50 stand cancelled.

Response to Arguments
Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive. 
	Applicant’s Argument: As noted previously herein, claim 1 has been amended to recite (inter alia) that “a volume fraction solid in the hollow cell structure is in a range of between 0.05 and 0.15.”
	Lacey does not disclose a hollow cell structure having a volume fraction solid between 0.05 and 0.15, as required by claim 1 as amended. Giles also fails to disclose this feature. Instead, Giles simply refers to a jaw pad for a helmet with a surface comfort layer having a density of at least 0.10 to 0.40 pounds per cubic foot. This density (in pounds per cubic boot) is not equivalent to a volume fraction solid, which is defined at page 11, lines 19-21 of the present application (i.e., published in the international phase as WO2016/125105). Furthermore, the layers disclosed in Giles do not have a hollow cell structure formed from a solid unitary material, as recited in claim 1, so it would not be possible to calculate a volume fraction solid as defined at page 11, lines 19-21 of the present application.	
	Regarding Claim 19, it has been previously established herein that amended claim 1 is patentably distinguished over Lacey and Giles. Claim 19 depends (indirectly) from claim 1. Rios fails to remedy the deficiency of Lacey and Giles in disclosing or providing any derivative basis for every feature and the structural relationships as defined in amended claim 1.
	Regarding Claims 22-26, it has been previously established herein that amended claim 1 is patentably distinguished over Lacey and Giles. Claims 22-26 depend either directly or indirectly from claim 1. Simpson fails to remedy the deficiency of Lacey and Giles in disclosing or providing any derivative basis for every feature and the structural relationships as defined in amended claim 1.
	Examiner’s Response:  As necessitated by applicant’s substantial amendment, please the updated rejection below of Lacey et al. (US PG Pub 2015/0335079) in view of Socrate (WO 2012/020066) addressing this new amendment.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 1, lines 2-3, “a plurality of cells configured to tessellate with a cell axis normal to a surface of the impact-absorbing structure or out of plane”.
	Claim 1, lines 4-5, “wherein each cell of the plurality of cells is formed by planar cell walls of unitary material parallel to the cell axis”.
	Claim 15, lines 1-2, wherein cell walls of the planar cell walls have a maximum thickness of 1mm”.

Claim Objections
Claims 23-26 are objected to because of the following informalities:  "A helmet as claimed in claim 22" in line 1 is believed to be in error for - -The helmet as claimed in claim 22- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "as claimed in claim 14" in line 1 which renders the claim indefinite since claim 14 has been cancelled.  For purposes of examination, claim 15 will be examined as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatenable over Lacey et al. (US PG Pub 2015/0335079) (hereinafter “Lacey”) in view of Socrate (WO 2012/020066).
	Regarding Claim 1, Lacey discloses of an impact absorbing structure (1, see Figures 1-5), comprising a unitary material [0033] that is solid (via the integral material of 1, see Figure 5) and formed as a stretch-dominated hollow cell structure [0019]-[0021] (please see Figure 1, and additionally the structure of 1 is a “stretch-dominated hollow cell structure” since Lacey defines 1 as a flexible padding layer with a resilient sheet of plastic such as polyethylene defined by a plurality of spaced hexagonal perforations through the plastic sheet material, see [0023]) comprising a plurality of cells (2) configured to tessellate with a cell axis normal to a surface of the impact-absorbing structure or out-of-plane (see Figures 1-5, [0009], [0011]-note “to provide relatively equal multiaxial dynamic flexibility in all directions”, [0021], [0032]), wherein each cell of the plurality of cells is formed by planar cell walls (note via portions thereof) of unitary material parallel to the cell axis (please note via Figure 1 where portions of each of the cells are planar and unitary), (Figures 1-5, [0009], [0011], [0021], [0019]-[0033])…  Please note that that the limitation of “configured to tessellate with a cell axis normal to a surface of the impact-absorbing structure or out-of-plane” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Lacey are capable of performing this recited function.  
	Lacey does not disclose wherein a volume fraction solid in the hollow cell structure is in a range of between 0.05 and 0.15.  
	Socrate teaches of impact absorbing structure (via a honeycomb energy absorption layer, see Figures 7-9), wherein a volume fraction solid in a hollow cell structure (see Figures 7-9) is in a range of between 0.05 and 0.15 (note 0.13 (page 5, lines 23-25) the ranges 0.05-0.2, optionally 0.09 to 0.17 (page 6, lines 20-23), (Figures 7-9, page 5, lines 1-5, 14-28, page 6, lines 1-23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impact absorbing structure of Lacey wherein a volume fraction solid in the hollow cell structure is in a range of between 0.05 and 0.15 as taught by Socrate so that the impact absorbing material is energy-absorptive ready, effective as applied in headgear energy-absorption systems, (page 5, lines 21-26 and page 6, lines 20-23) and that protects the wearer by minimizing the acceleration levels that the head experiences due to blunt impact, (page 1, lines 1-2).
	Regarding Claims 2-3, 5, 8, and 16-17, the device of Lacey as modified by Socrate discloses the invention as claimed above.  Further Lacey discloses:
	(claim 2), wherein the cells (via 2) of the plurality of cells (2) are 2D hollow-cells [0019]-[0021], see Figures 1 & 5 (also see diagram below); 
	(claim 3), wherein cells (via 2) of the plurality of cells (2) are aligned out of plane (via each 12), see Figures 1-5; 
	(claim 5), wherein cells (via 2) of the plurality of cells (2) are formed as a crystal lattice structure, see Figures 1-5;  
	(claim 8), wherein at least some cells (via 2) of the plurality of cells (2) are hexagonal in shape, [0021]-[0023], see Figures 1-5;   
	(claim 16), wherein the unitary material is a polymer material, ([0020], [0023]);
	(claim 17), wherein the unitary material is an elastomer, ([0020], [0023]), (Figures 1-5, [0019]-[0033]). 

    PNG
    media_image1.png
    682
    1026
    media_image1.png
    Greyscale

	Regarding Claim 15, the device of Lacey in view of Socrate discloses the invention as substantially claimed above.  Further Lacey discloses wherein the cell walls of the planar cell walls (via 2) have a maximum thickness ([0029], note 2.5mm or 0.7mm), via Figures 1-2.
	Lacey does not disclose wherein the wall has a maximum thickness of 1mm.  However, since applicant does not claim criticality to this claimed measurement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wall has a maximum thickness of 1mm for facilitating flexion [0029] as taught by Lacey as well as since it has been held that discovering a optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding Claim 18, the device of Lacey in view of Socrate discloses the invention as substantially claimed above.  Further Lacey discloses wherein the unitary material is elastic-plastic (note resilient polyethylene) ([0020], [0023]), (Figures 1-5, [0019]-[0033]). 
	Lacey does not specifically disclose wherein the unitary material is elastic-brittle. However, since all materials would have a breaking point, it would have been obvious to one of ordinary skill in the art before the effective filing date of an artisan to recognize that most plastic material would have a breaking point depending on the applied force/pressure, and since the material of Lacey is made of plastic, it would obviously include a breaking point, i.e. brittleness when the applied force/pressure exceeds a certain threshold” ([0020], [0023]), (Figures 1-5, [0019]-[0033]). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US PG Pub 2015/0335079) in view of Socrate (WO 2012/020066) as applied to claim 16 above, and in further in view of Rios et al. (US PG 2007/0148409) (hereinafter “Rios”).
Regarding Claim 19, the device of Lacey in view of Socrate discloses the invention as substantially disclosed above.  Lacey further discloses wherein the impact absorbing structure can be formed as an inner impact resistant liner sandwiched between two layers of material for a sports garment, [0034].  However, Lacey does not disclose wherein the unitary material is selected from the group consisting of Nylon 11 and ST Elastomer.
Rios teaches of Nylon 11 [0091] materials to be used for impact resistant layers via supplemental padding within helmets, [0112].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impact absorbing structure of Lacey in view of Socrate wherein the unitary material is Nylon 11 as taught by Rios as material to help with compressibility and malleability, [0089].

Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US PG Pub 2015/0335079) in view of Socrate (WO 2012/020066) as applied to claim 1 above, and further in view of Simpson (USPN 9,572,390).
	Regarding Claim 22, the device of Lacey in view of Socrate discloses the invention as substantially disclosed above.  Lacey further discloses wherein the impact absorbing structure can be formed as an inner impact resistant liner sandwiched between two layers of material for a sports garment, [0034].  However, Lacey does not disclose of a helmet.	
	Simpson teaches of a helmet (10) wherein an impact absorbing structure (via 30) is incorporated into a helmet, (see Figure 3, Col. 4, lines 11-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the impact absorbing structure of Lacey in view of Socrate in combination with a helmet as taught by Simpson to further add protection to a wearer’s head.
	Regarding Claims 23-26, the device of Lacey in view of Socrate and Simpson discloses the invention as claimed above.  Further Simpson discloses:
	(claim 23), further comprising an outer shell (via 12) formed to cover the inner impact resistant liner (via 30), see Figure 3;
	(claim 24), further comprising an outer shell (via 12 and 16) formed to cover the inner impact resistant liner (via 30-see Figure 3), wherein the outer shell is at least partly formed from a composite material, (Col. 3, lines 21-31);
	(claim 25), further comprising an outer shell (via 12 and 16) formed to cover the inner impact resistant liner (via 30-see Figure 3), wherein the outer shell is at least partly formed from a thermoplastic material, (Col. 3, lines 21-31);
	(claim 26), further comprising an outer shell (12) formed to cover the inner impact resistant liner (via 30) wherein at least one vent slot (via 28) is formed in the outer shell, see Figure 3; (see Figure 3, Col. 3, lines 3-31, Col. 4, lines 11-55).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732